         Case 1:19-cv-00661-EAW Document 109 Filed 07/31/20 Page 1 of 1




                                            July 31, 2020

By ECF

Hon. Elizabeth A. Wolford
United States District Judge
United States District Court for the
 Western District of New York
Kenneth B. Keating Federal Building
100 State Street
Rochester, NY 14614

       Re:     SEC v. Robert C. Morgan, et al., 19 Civ. 661 (EAW)

Dear Judge Wolford:

          Plaintiff Securities and Exchange Commission (the “Commission”) respectfully submits this
letter, jointly with defendants Robert C. Morgan, Morgan Mezzanine Fund Manager LLC, and
Morgan Acquisitions LLC (collectively, “Defendants”), to advise the Court that the Commission
and Defendants have reached a settlement in principle of the Commission’s claims in this action.
This settlement remains subject to the Commission staff obtaining review and authorization to
accept the anticipated offer of settlement from the Commission. In order to allow time for the
Commission to review and consider the anticipated offer, the Commission and Defendants request
that the Court (1) grant Defendants’ forthcoming application for an order extending the date for
Defendants to answer or move against the Commission’s complaint from August 3, 2020, to
September 18, 2020; and (2) allow the parties to submit to the Court, on or before September 18,
2020, a proposed consent judgment (if the staff obtains Commission authorization to accept the
proposed settlement) for the Court’s consideration.


                                                       Respectfully submitted,

                                                       /s/ Lee A. Greenwood

                                                       Lee A. Greenwood
                                                       Senior Trial Counsel
                                                       Division of Enforcement
                                                       (212) 336-1060
                                                       GreenwoodL@sec.gov

cc:    All counsel of record by ECF
